Citation Nr: 0633013	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle fracture 
residuals.

2.  Entitlement to service connection for bilateral mid-shin 
pain.

3.  Entitlement to service connection for left knee pain.

4.  Entitlement to service connection for a respiratory 
disorder.  

5.  Entitlement to service connection for pneumonia.

6.  Entitlement to service connection for a bilateral eye 
disorder.

7.  Entitlement to service connection for exposure to poison 
in Haiti.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1992 to August 1996.  

The issues currently on appeal are before the Board of 
Veterans' Appeals (Board) from a June 2003 rating decision by 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The RO granted previously perfected claims for service 
connection for disorders involving the veteran's back, right 
knee, and right shoulder in December 2004; as such, the 
matters of entitlement to service connection, having been 
favorably resolved, are no longer in appellate status.


FINDING OF FACT

The competent evidence of record does not show that the 
veteran currently has left ankle fracture residuals, a 
bilateral mid-shin disorder, a left knee disorder, a 
respiratory disorder, pneumonia, a bilateral eye disorder 
(within the meaning of applicable legislation), or a disorder 
manifested by exposure to poison in Haiti.




CONCLUSION OF LAW

Neither left ankle fracture residuals, a bilateral mid-shin 
disorder, a left knee disorder, a respiratory disorder, 
pneumonia, a bilateral eye disorder (within the meaning of 
applicable legislation), nor a disorder manifested by 
exposure to poison in Haiti, were incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.326(a), 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in November 2003 correspondence 
and a February 2004 statement of the case, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  The failure to provide notice regarding how a 
disability rating and an effective date are assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claims for service connection; thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  To this, in January 2005 he informed VA that he had 
no additional evidence to submit.  Therefore, the actions 
taken by VA have cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has not 
informed VA of any postservice medical treatment.  The 
veteran's representative has argued that a VA (fee-basis) eye 
examination conducted in May 2004 was inadequate in that the 
examiner did not have access to the veteran's claims file.  
See September 2005 VA Statement of Accredited Representative 
in Appealed Case.  While the examination report does show 
that the examiner did not, in fact, have access to the 
veteran's claims folder, because the appellant does not 
currently have an eye disorder which constitutes a disease or 
injury within the meaning of applicable legislation, and in 
the absence of any in-service superimposed eye disease or 
injury, the fact that the examiner did not have the claims 
file does not prevent the Board from adjudication this matter 
at this time.  

The representative argues that the physicians who examined 
the veteran in May and June 2004 essentially supplied unfair 
medical opinions due to an apparent dislike of the veteran.  
See June 2005 letter.  The Board has reviewed these 
examination reports, and find no merit in the proffered 
argument.  Hence, VA has fulfilled its duties under the VCAA.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, that error is harmless since 
there is no evidence the error reasonably affects the 
fairness of the adjudication.  Thus any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Id.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the service medical records shows that pertinent 
clinical findings reported in the course of the veteran's 
November 1991 enlistment examination and August 1996 
separation examination were all normal.  A history of 
childhood asthma was noted at enlistment, and a history of a 
healed left fibula fracture was noted at discharge.

An October 1993 radiologic examination report notes a spiral 
fracture of the distal left fibula.  

A May 1994 optomitrci examination record notes a diagnosis of 
astigmatism.  

A June 1994 health record reported that the left ankle 
fracture was healing well.  

A November 1994 health record indicates that the veteran was 
exposed to possible disease such as bubonic plague, 
tuberculosis, and hepatitis in Haiti.  It was added that the 
veteran showed no signs or symptoms of any possible diseases.  

Bilateral shin splints were diagnosed in January 1995.  

An October 1995 health record included a diagnosis of 
pneumonia.  The service medical records also show several 
occasions when the appellant was treated for an upper 
respiratory infection (i.e., a cold), and for bronchitis.

The report of a May 2004 VA fee-basis eye examination 
includes a diagnosis of astigmatism.  Ocular health was 
described as normal.  

The report of a June 2004 VA fee-basis general medical 
examination shows that the physician elicited from the 
veteran a complete history of his claimed disorders, with the 
exception of his claimed left knee and poison exposure 
claims.  Examination showed the tibia/fibula to be "totally 
normal."  The left ankle was not swollen and range of motion 
was normal.  The extremities were not objectively painful, 
swollen, or ankylosed.  The tibia and fibula were normal, and 
his gait was normal.  Noticeable calluses were shown on the 
bilateral knees, attributed to the veteran working on his 
knees.  X-rays of the left ankle and bilateral tibia/fibula 
were normal.  Pulmonary function testing showed normal 
spirometry.

The examiner commented that neither left ankle fracture 
residuals nor a bilateral mid-shin disorder were present.  
The record is devoid of any left knee-related pathology or 
diagnosis save for calluses which were not found to be 
related to the veteran's active duty service.  The examiner 
found no respiratory pathology present to justify a 
diagnosis.  As for pneumonia the examiner commented that 
without respiratory pathology present a diagnosis of 
pneumonia could not be supplied.  Finally, the clinical 
record is devoid of any objective evidence supporting a 
finding of any current disabling residual due to the 
appellant's service in Haiti.

In light of the foregoing, there is neither competent 
evidence showing that the veteran has the claimed 
disabilities, nor competent evidence which links any claimed 
disorder to service.  

Concerning the claim of entitlement to service connection for 
a bilateral eye disorder, the veteran has astigmatism.  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9 (2006); VA Manual M21-1, Part VI, 
Subchapter II, para. 11.07.

The record does not reflect any superimposed eye disease or 
injury during the veteran's period of military service.  The 
veteran's blurred vision has been diagnosed as astigmatism, 
which VA does not consider a disability without evidence of 
superimposed eye disease or injury during service.  There 
being no indication of a superimposed eye disease or injury, 
service connection for astigmatism is denied.  Id.

In summary therefore, in the absence of proof of a present 
disability, there cannot be a valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The claims are denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Service connection for left ankle fracture residuals, a 
bilateral mid-shin disorder, a left knee disorder, a 
respiratory disorder, pneumonia, a bilateral eye disorder 
(within the meaning of applicable legislation), and a 
disorder manifested by exposure to poison in Haiti is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


